Citation Nr: 9918448	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  95-08 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to an effective date earlier than April 1, 1992, 
for the payment of nonservice-connected death pension 
benefits.  



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney





WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran had several unverified periods of active military 
service, previously reported as extending from January 1951 
to January 1953 and May 1958 to December 1964.  He died in 
July 1980.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 decision of the RO 
which awarded nonservice-connected death pension benefits, 
effective on April 1, 1992.  

In an April 1997 decision, the Board denied entitlement to an 
effective date earlier than April 1, 1992, for the award of 
nonservice-connected death pension benefits.  The appellant 
filed a Motion for Reconsideration which was denied by a 
delegate of the Chairman of the Board in a November 1997 
letter.  The appellant appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court").  

In a December 1998 Order, the Court granted a Joint Motion to 
Remand, vacating the Board's decision and remanding for 
additional proceedings.  


REMAND

In the Joint Motion for Remand, it was determined that the 
Board did not address whether the appellant received notice 
of a denial of her original claim for death pension benefits.  
"The issue of whether the Appellant received notice of the 
November 1981 administrative decision . . . was reasonably 
raised by the evidence below . . . .  Therefore, the [Board] 
was obligated to adjudicate or remand this issue."  
Consequently, the Board was instructed to "address the issue 
of whether there was adequate notice to Appellant of the 
November 1981 administrative decision which determined that 
she was not entitled to VA benefits because she had 
wrongfully and intentionally caused the death of the veteran 
and whether the decision became final."  

As the issue of notice of the November 1981 Administrative 
Decision has not been addressed by the RO, the Board must 
remand the case for additional procedural development.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should afford the appellant 
her right to submit additional evidence 
and argument on the remanded matter.  See 
Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999) (per curiam).

2.  After any additional indicated 
development, the RO should again review 
the issue on appeal.  In so doing, the RO 
should make a specific finding as to 
whether the appellant was notified of the 
November 1981 administrative decision.  
If the benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


